Broyles, J.
1. When one who has been convicted in a recorder’s or mayor’s court of the violation of. a municipal ordinance seeks to review the judgment against him, he must either make an affidavit in forma pauperis, or give a bond conditioned for his personal appearance to abide the final order, judgment, or sentence upon him. Acts 1902, p. 105; Park’s Ann. Code, § 5191 (a).
2. It is not a compliance with either the act of 1902, supra, or the act of August 13, 1909 (Acts, 1909, p. 148), for a defendant who has been convicted in a municipal court to give a bond conditioned for the appearance of the defendant to abide the final judgment of the superior court of the county in which the municipality is located. Scott v. Camilla, 7 Ga. App. 689 (67 S. E. 846).
3. Under the foregoing rulings, the judge of the superior court did not err in dismissing the certiorari.
4. The judgment complained of being correct, it is immaterial that the judge of the superior court, in his judgment of dismissal, gave another reason for the judgment. Memmler v. State, 75 Ga. 576 (1-a); Ken*785dricks v. Millen, 16 Ga. App. 273 (3), 277, 278 (85 S. E. 264); Flynn v. East Point, ante, 729 (90 S. E. 372). Judgment affirmed.
Decided November 16, 1916.
Certiorari; from Jenkins superior court — Judge Henry C. Hammond. July 5, 1916.
R. P. Jones, for plaintiff in error.
G. G. Pelele, contra.